DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim(s) 1 and 11 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 1 and 11, the term ‘provide’ should be amended to recite ‘provides’. 
In claim(s) 11, the term ‘generate’ should be amended to recite ‘and generate’. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-4, 6-11, 13-14, and 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim(s) 1 and 11 each recite the limitation 
“determining a gait group of the user by performing clustering on the first gait feature vector and second gait feature vectors of other users, wherein the second gait feature vectors are classified for a walking speed range belonging to the walking speed of the user”

The term ‘the first gait feature vector and second gait feature vectors of other users’ appears to lack adequate antecedent basis.  The issue of antecedent basis arises because a reading of the first gait vector and second gait vectors as a joint reference — i.e., ‘the first and second vector of other users’ — is possible given the particular syntax of the limitation.  Neither of claim(s) 1 or 11 provide a previous initial recitation of other users by which there are jointly first and second gait feature vectors of other users (i.e., the first vector and second vector of other users).
Examiner suggests amending the above limitation of claim(s) 1, as well as the immediately preceding limitation, to recite (by way of nonlimiting example), 
generating a first gait feature vector of the user based on the gait indices;
obtaining second gait feature vectors of other users; 
determining a gait group of the user by performing clustering on the first gait feature vector of the user and the second gait feature vectors of the other users, wherein the second gait feature vectors are classified for a walking speed range belonging to the walking speed of the user;

(Examiner note: ‘generating’ or ‘receiving’ in place of ‘obtaining’ may be equally suitable in the above suggested amendment in light of the specification and in the context of the claim(s) as a whole). 

and Examiner suggests a similar amendment mutatis mutandis for claim(s) 11 and interprets the claim(s) as such. 
Claim(s) 3-4, 6-10, 13-14, and 16-20 is/are rejected due to its/their dependence on claim(s) 1 and 11, respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 10-11, 13-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US 20160074272 A1).

For claim(s) 1 and 11, Ahn teaches An information processing apparatus and a method of operating  the apparatus including a processor, [entire disclosure – see at least abstract], the method comprising:
receiving, from a walking assistance apparatus of a user, gait information collected using at least one sensor of the walking assistance apparatus; [sensing/receiving of gait parameter signals is/are central inventive feature(s) detailed throughout the majority (if not the entirety) of the disclosure of Ahn – see most succinctly ¶¶9-11];
determining gait indices of the user based on the gait information, the gait indices including at least a walking speed of the user;	[gait feature generator 240 per ¶88 et seq. including determining of features (i.e., indices)];
generating a first gait feature vector based on the gait indices; [verbatim per ¶¶88-91]
determining a gait group of the user by performing clustering on the first gait feature vector and second gait feature vectors of other users, wherein the second gait feature vectors are classified for a walking speed range belonging to the walking speed of the user; [similarity and distance calculation of ¶¶88-90 and ¶107 constitute(s), under BRI, a form of performing ‘clustering’ on the data forming the vector with data from other databases (i.e., other users)]; 
and transmitting, to the walking assistance apparatus, a torque profile associated with the gait group such that the walking assistance apparatus provide a torque to the user based on the torque profile. [¶115, ¶136] 

For claim(s) 3 and 13, Ahn teaches the gait indices further include at least one of a walking speed of the user, a number of steps of the user [¶88], a step length of the user [¶88], a gait symmetry of the user, a motion range of the user in a roll direction of walking, and a motion range of the user in a pitch direction of walking. [R and L joint angle(s) of ¶79, ¶¶98-100, ¶¶118-119 can constitute(s), under BRI, a form of either roll or pitch angle] 

For claim(s) 4 and 14, because the symmetry gait index of claim(s) 3 and 13 is one of an optional list of indices, and because Ahn teaches other indices set forth in the optional list of claim(s), then the scope of claim(s) 4 is obviated.

For claim(s) 10 and 20, Ahn teaches the gait information includes at least one of (i) acceleration information and angular velocity information associated with the walking assistance apparatus and (ii) angle information and the angular velocity information associated with the walking assistance apparatus. [acceleration information, angle information, and angular velocity information are all disclosed throughout the entirety of Ahn, see at least ¶¶77-79, ¶98, ¶¶139-143].  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Shim (US 20160184985 A1).
For claim(s) 6 and 16, Ahn fails to teach applying a weight vector to the gait feature vector.  Shim teaches a motion assist apparatus and method [abstract] including a step of applying a weight to a gait feature to control the walking assistance apparatus [¶¶125-127]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the controlling of the walking apparatus of Ahn to incorporate the weighting adjustment of the gait feature as taught by Shim (i.e., when applied to the teachings of Ahn then resulting in applying a weight vector to the gait feature vector of Ahn) in order to help stably drive the walk assist apparatus. As motivated by Shim ¶127. 

For claim(s) 8 and 18, Ahn teaches the determining the gait feature comprises:
determining a number of steps of the user [step extraction shown in Fig. 8];
and determining a step length of the user based on at least one of a motion range, an angular velocity range, and an angular acceleration range of hip joints of the user. [stride length per ¶88 from angular and acceleration data per ¶¶77-79]. 

Ahn fails to teach the step count occurring via a swing count of an encoder.  Shim teaches a motion assist apparatus and method [abstract] where hip joint information including hip angle information is estimated via an encoder [¶175] including thereby at least a form of a swing-count determination [in encoder of ¶175 for example when determining angles and/or velocities throughout Shim, the information would constitute(s), under BRI, a form of a ‘swing count’]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the step count of Ahn to incorporate the encoder estimation of Shim (and utilizing at least a form of ‘swing count’ in the estimation of Shim) for the step count operation (of Fig. 8) as a simple substitution of one known element (the step counting operation of the IMU of Ahn Fig. 8) for another (a step counting function utilizing a rotary encoder) in order to achieve a predictable result (step and hip function estimation as in both Ahn and Shim).  See MPEP § 2143. 

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Patterson (research publication – Evaluation of gait symmetry after stroke: a comparison of current methods and recommendations for standardization).
For claim(s) 7 and 17, Ahn teaches determining the gait feature comprises:
determining a walking speed of the user based on at least one of acceleration information and angular velocity information associated with the walking assistance apparatus; [gait velocity per ¶88 from acquired data including acceleration data and angular data per ¶¶77-79].

Ahn fails to teach determining a gait symmetry of the user based on ratios of swing to stance time phase ratio for each the left and right legs of the user.  
Patterson teaches a method of evaluating a gait symmetry of a subject [abstract] including determining gait symmetry based on ratios of swing to stance times in the legs of a subject [throughout entire publication see at least abstract, Introduction on p. 241 onto p. 242 — most esp. p. 242 l. col. just above Methods header detailing SW/ST ratio].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the gait analysis of Ahn to incorporate the swing to stance ratio determination(s) of the legs of the subject as taught by Patterson (to determine a symmetry parameter) in order to aid in the determination and mitigation of balance control and injury risk reduction.  As motivated by Patterson p. 241. 

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Caires (US 20150025423 A1). 
For claim(s) 9 and 19, Ahn fails to teach determining pitch and roll angles of direction based on inertial measurements associated with the apparatus. Caires teaches a motion assist apparatus [abstract] where pitch and roll motion parameters are determined by an inertial sensor [1022] associated with the apparatus. [¶206]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the apparatus and method of Ahn to incorporate pitch and roll measurements of the motion assist apparatus with an inertial sensor as taught by Caires in order to aid in inertial navigation and practical use of the apparatus and to help avoid injury during use.  As motivated by Caires ¶81 and ¶206. 

In consideration of Examiner’s interpretation and citation for the symmetry parameter of claim(s) 3-4 and 13-14, and in earnest and good faith advancement of prosecution, claim(s) 4 and 14 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Patterson. 

 If (arguendo) Ahn fails to teach the gait indices including gait symmetry indicating a level of symmetry between the legs of the user while the user is walking, then:  Patterson teaches a method of evaluating a gait of a subject [abstract] including determining a gait index of a gait symmetry of the subject including a level of symmetry between the legs of the user while the user is walking [throughout entire disclosure – see at least abstract, pp. 241-242]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the indices of Ahn to include gait symmetry of a subject’s legs in order to  aid in the determination and mitigation of balance control and injury risk reduction.  As motivated by Patterson p. 241.

Response to Arguments
Applicant's arguments filed 5/31/22, with respect to the prior art, have been fully considered but they are not persuasive.
Other than a statement that none of the references teach or remotely suggest the claimed invention, Applicant does not appear to point out any supposed errors or merits of the rejections offered in the previous office action or as the art may apply to the currently amended claims.  Examiner respectfully disagrees and demonstrates the applicability of the references as detailed in the prior art rejections above (as an aside, Applicant does point out Ahn ¶72 as not teaching the amended language, to which Examiner notes that the citation for Ahn in the rejection is specifically Ahn ¶¶88-90, ¶107, ¶115, and ¶136 — most esp. Ahn ¶88). 

Applicant's arguments and amendments filed 5/31/22, with respect to the § 112(f) interpretations listed previously is persuasive (and the amendments sufficiently structural) and thereby the § 112(f) invocation is withdrawn. 

Applicant's arguments and amendments filed 5/31/22, with respect to the double patenting rejection, is persuasive (and the amendments sufficiently distinguishing), and thereby the double patenting rejection is withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to promote compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  Given the limited amount of non-production time, if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791